Smith, O. J.
(concurring).
One of the contentions of counsel for the appellant is that this suit is not on the unexecuted written instrument filed as an exhibit to the bill but is on an oral agree-' ment for the lease of the land for one year; that while the parties thereto intended to,reduce, this agreement to writing they also, intended for it to become operative whether reduced to writing; or not; and that the unexecuted written agreement was filed as an exhibit to the bill simply for the reason that it sets forth what the agreement in fact was. Such a contract of course is valid, but the allegations of the bill when construed in connection with the exhibit thereto and the assignment of the contract to the appellant, which is of the written instrument filed as an exhibit to the bill, present a suit on a written and not an oral contract. If the oral agreement were intended to become operative whether reduced to writing or not, the bill of course may be amended so ,as to set forth that fact.